Case: 14-11412    Date Filed: 11/14/2014   Page: 1 of 2


                                                             [DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 14-11412
                            Non-Argument Calendar
                          ________________________

                  D.C. Docket No. 5:13-cr-00189-VEH-PWG-1


UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

                                      versus

SHERMAINE GERMAN,
a.k.a. Shade,

                                                             Defendant-Appellant.

                          ________________________

                   Appeal from the United States District Court
                      for the Northern District of Alabama
                          ________________________

                               (November 14, 2014)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

      Alison Wallace, appointed counsel for Shermaine German, in this direct

criminal appeal, has moved to withdraw from further representation of the
              Case: 14-11412     Date Filed: 11/14/2014   Page: 2 of 2


appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and German’s conviction and

sentence are AFFIRMED.




                                          2